Citation Nr: 0429158	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  99-20 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for loss of visual 
acuity.

4.  Entitlement to an initial compensable evaluation for 
service connected sarcoidosis.

5.  Entitlement to an initial compensable evaluation for 
service connected dermatophytosis of the chest, back and 
groin.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1900 to May 
1991.  He had prior service in the Army National Guard.  He 
served in Southwest Asia from November 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the New York, New York, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the service connection and 
increased evaluation claims currently on appeal, to include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Rather, the letters sent to the veteran 
appeared to be standards form letters, and in the most recent 
case addressed the issue of evidence needed to establish new 
and material evidence.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans et. al v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on these 
decisions, the Board cannot rectify this problem.  
Furthermore, the statement of the case did not contain any of 
the VCAA regulations.

Additionally, it appears that there are other reasons for 
remanding the case.

PTSD

The veteran contends that he has PTSD as a result of 
experiences during the Persian Gulf War.   He served in 
Southeast Asia from November 1990 to April 1991.  His 
military occupational specialty was motor transport operator.  
Although the claims file includes a diagnosis of PTSD, it is 
clear that the examiner has relied on the veteran's own 
unverified history.  In essence, the disputed matter 
concerning service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  
38 C.F.R. § 3.304(f) (2003).  However, the veteran has only 
provided vague and general information regarding his service 
events during VA examination in 1998. 

Moreover, the veteran did not respond to the RO's February 
1998 PTSD stressor letter, thus there is insufficient 
information to verify his stressors.  The Board notes that 
the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  Nevertheless, in an 
effort assist the veteran in the development of his claim, he 
should be given another opportunity to provide more specific 
information regarding the in-service events so that further 
investigation can be made to verify the claimed events. 

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken in light of the difficulties encountered in 
confirming a stressor.  The diagnostic conclusions of record 
were based on information received from the veteran himself 
concerning experiences during military service.  The VA is 
not obligated to accept diagnoses based on uncorroborated 
information.  Wilson v. Derwinski, 2 Vet.App. 614 (1992) and 
Wood, 1 Vet.App. 190 (1991).  Consequently the Board finds 
that, following completion of the additional development 
requested herein, if the RO finds that there is credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the complete record should be reviewed by 
the appropriate examiner.  If PTSD is diagnosed, the 
manifestations should be described in detail, the stressor 
should be identified, and the evidence accepted to document 
the stressor should be indicated.

Hemorrhoids

The veteran also contends that his current hemorrhoid 
disability had its onset during active military service.  

Service medical records indicate that the veteran was treated 
for hemorrhoids in the late 1980s prior to active service in 
September 1990.  During a March 1984 quadrennial National 
Guard physical examination, the veteran reported hemorrhoids 
since 1981.  In a December 1988 periodic National Guard 
examination, a Report of Medical History included the 
notation that the veteran had hemorrhoids, with a 
thrombectomy in June 1987.  At his separation examination in 
April 1991 the examiner noted that the hemorrhoids were 
controlled.  Following VA examination in February 1998, there 
was no current evidence of hemorrhoids.  However, the claims 
folder was not made available to the examiner.  The Board 
notes that subsequent VA outpatient treatment records show 
evaluation for prolapsing internal hemorrhoids, which had 
improved.  Also during a recent VA skin examination in 
January 2004, the examiner noted symptomatology consistent 
with external hemorrhoids.

Although he underwent an examination for VA purposes in 
February 1998, the Board notes that the no opinion was 
offered, as to the likelihood that the any current hemorrhoid 
disorder had its onset during active service or was otherwise 
related thereto nor did the examiner comment on the 
preservice hemorrhoids treated in the late 1980s during the 
veteran's service with the Army National Guard.  Without 
opinion as to onset, the report cannot be considered material 
to the issue of a whether hemorrhoids were incurred or 
aggravated in service.  Accordingly, the veteran should 
undergo VA examination and the examiner should review the 
evidence in the claims folder and comment on the likelihood 
that the veteran's hemorrhoids are related to service.  

Because the veteran had pre-existing hemorrhoids, this, in 
turn, means he can only prevail if this known pre-existing 
disability became appreciably worse during service beyond its 
natural progression.  38 C.F.R. § 3.304(b) (2004).  

Initially, inasmuch as this case involves the matter of 
aggravation, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the Department of 
Veterans Affairs (VA) must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  This interpretation must be applied upon 
readjudication of the claim at issue on the merits.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
request the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, 
which have provided pertinent treatment 
of the veteran since service discharge in 
1991.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  The veteran should again be requested 
to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as the names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences. 

4.  If appropriate, when the above 
information has been obtained, the RO 
should compile the information to be 
forwarded to the Center for Unit Records 
Research (CURR), for verification.  Any 
information obtained is to be associated 
with the claims file.  If the case is not 
referred to CURR, the RO should explain 
in the record why the case was not 
referred.

5.  If, and only if stressors have been 
confirmed, the veteran should be afforded 
a VA psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The RO must specify for the examiner the 
stressor(s) that it had determined are 
established by the record and the 
examiner must be instructed that only 
those events which have been verified may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
all in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (2004).  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only verified combat action (to which a 
claimed in-service stressful experience 
is related) or specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

6.  The veteran should be referred for 
appropriate VA examination, to ascertain 
the etiology and likely onset of any 
diagnosed hemorrhoid disorder.  A 
detailed history of any symptomatology 
before, during and after service should 
be obtained from the veteran.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  All findings should be reported 
in detail, and a complete diagnosis 
should be provided.  

On the basis of the current examination 
findings and information in the claims 
file, the examiner should provide an 
opinion as to whether the veteran had 
hemorrhoids prior to entering active duty 
in September 1990.  If the examiner 
concludes that the veteran had 
hemorrhoids prior to September 1990, the 
examiner must provide an opinion as to 
whether the hemorrhoids were aggravated 
beyond its natural progression during 
military service.  The examiner should be 
sure to cite specific evidence of record 
in expressing his/her opinion as to 
whether the current hemorrhoids, 
underwent a permanent increase in 
disability during service, other than 
that which was to be expected in 
accordance with the natural progression 
of the disease.

If the veteran does not currently have 
hemorrhoids which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically so indicate.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence such 
as service medical records.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
With respect to the sarcoidosis and 
dermatophytosis claims, the RO should 
also consider the appropriateness of 
staged ratings, in accordance with the 
decision of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefits sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




